Citation Nr: 0916686	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the RO, which granted service connection for bilateral pes 
planus and assigned an initial noncompensable (0 percent) 
disability rating, effective from September 20, 2004 (the 
first day after separation from active service).  The 
November 2004 rating decision also denied service connection 
for a low back disorder.  


FINDINGS OF FACT

1.  For the entire period of initial rating, the service-
connected bilateral pes planus has been productive of a 
disability picture more nearly approximated by moderate 
symptoms including pain on manipulation and use of the feet; 
severe symptoms are not demonstrated for any period of claim.

2.  The Veteran does not have a chronic low back disability.


CONCLUSIONS OF LAW

1.  For the entire period of initial rating, the criteria for 
the assignment of a 10 percent evaluation, but not higher, 
for the service-connected bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a 
including Diagnostic Code 5276 (2008).

2.  The criteria for service connection for a low back 
disorder, to include as secondary to the service-connected 
bilateral pes planus, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  On April 30, 
2008, VA amended its regulations governing its duty to 
provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

The Board is satisfied that VA has met its duty to notify the 
Veteran of the evidence necessary to substantiate his claims, 
including notice of which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  VCAA notice letters were sent to the Veteran 
in May 2004 and February 2006.  In a statement dated and 
signed in May 2004, the Veteran indicated in writing that he 
did not have any additional medical evidence to provide. 

With regard to the Veteran's claim for an initial compensable 
evaluation for the bilateral pes planus, the Board is aware 
that the letter concerned his initial service connection 
claim, not the initial rating claim; however, the current 
appeal arose upon the grant of service connection in November 
2004.  In VAOPGCPREC 8-2003, VA Office of General Counsel 
interpreted that, in such circumstances, a Statement of the 
Case was required in cases involving a "downstream" issue, 
but 38 U.S.C.A. § 5103(a) did not require separate notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Here, the requirement of a Statement of 
the Case was met in May 2006.  In addition, Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  No disability rating or effective 
date is assigned when service connection is denied.  With 
regard to the Veteran's claim for a higher initial rating for 
the bilateral pes planus, the absence of such notification by 
VCAA letter is not prejudicial.  The Veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed rating 
decision, in which service connection for his pes planus was 
granted.  Id.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that all relevant facts have been 
properly developed in regard to the Veteran's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claims.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, the RO has 
obtained records of treatment reported by the Veteran and has 
afforded him a comprehensive VA examination addressing his 
claimed disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

Accordingly, the Board finds that VA has satisfied the duties 
to notify and assist the Veteran, and that no prejudice to 
the Veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Initial Rating of Pes Planus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

At the outset, the Board notes that, upon his entrance into 
the active service, the Veteran had documented mild pes 
planus, described as asymptomatic.  In the November 2004 
rating decision, the RO granted service connection for 
bilateral pes planus in view of the fact that the Veteran's 
pre-existing bilateral pes planus was aggravated by his 
active service.  A noncompensable (0 percent) initial 
evaluation was assigned, effective from September 2004, under 
Diagnostic Code 5276.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  
38 C.F.R. § 4.71a. 

At the May 2004 VA examination, the Veteran complained that, 
as a result of his pes planus, standing or prolonged marching 
was very painful.  He reported that he wore shoe inserts.  
Objective evidence regarding the bilateral foot disability 
showed the Veteran had "severe" bilateral pes planus; 
however, there were no overlying skin wear changes or obvious 
bony deformities.  His gait and stance were normal, including 
heel and toe walking.  X-rays showed bilateral pes planus 
deformity of the feet.  Otherwise, the bones, joints and soft 
tissues were unremarkable.  His diagnosed bilateral pes 
planus was confirmed, and was generally characterized by the 
examiner as "severe."

The Board has applied the rating criteria under Diagnostic 
Code 5276 to the facts at hand.  Given its review of the 
evidence of record, including the Veteran's reports of 
painful feet with prolonged standing or use, which is roughly 
analogous to the 10 percent rating criteria of pain on 
manipulation and use of the feet, the Board finds that the 
Veteran's overall service-connected disability picture has 
more nearly approximated by moderate bilateral pes planus for 
the entire initial rating period.  For these reasons, the 
Board finds that a 10 percent initial evaluation is warranted 
for the service-connected bilateral pes planus.  See 
38 C.F.R. §§ 4.22, 4.71a, Diagnostic Code 5276 (2008).  

The Board also finds that an evaluation in excess of 10 
percent is not assignable for any period of initial rating 
claim.  The Veteran's reports of painful feet with prolonged 
standing or use are contemplated by the 10 percent rating 
criteria of pain on manipulation and use of the feet.  The 
Board is aware that the May 2004 VA examination characterizes 
the Veteran's bilateral pes planus as "severe"; however, 
such general characterization of the level of severity of 
bilateral pes planus is of less probative value than the more 
specific clinical findings that pertain to specific rating 
criteria for pes planus.  In addition, the objective 
evidence, including clinical findings at the May 2004 VA (fee 
basis) examination, do not show the characteristic symptoms 
of severe bilateral pes planus that are required for a higher 
disability rating of 30 percent under Diagnostic Code 5276, 
namely objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
and indication of swelling on use or characteristic 
callosities.  For the next higher rating of 30 percent, 
Diagnostic Code 5276 requires not only a finding of severe 
bilateral pes planus, but in addition requires objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, swelling on use or characteristic callosities.  
Consistent with the absence of such findings, by his own 
report, the Veteran indicated in the May 2006 Substantive 
Appeal that he rarely had swelling in his feet.  As the 
Veteran is not shown to have claw foot, malunion/nonunion of 
the tarsal or metatarsal bones or other moderately severe 
foot injury, an evaluation in excess of 10 percent is not 
warranted under any other potentially applicable provisions 
evaluating foot disorders.  38 C.F.R. § 4.71a. 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  There is no evidence showing that his service-
connected bilateral pes planus markedly interfered with 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).



Service Connection for Low Back Disorder

The Veteran contends that he has a current low back disorder 
etiologically related to his period of service.  In his May 
2004 claim, he did not answer the questions regarding onset 
and treatment in service and after service, but wrote to see 
the service treatment records.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected.  VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 
C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

In the present case, as noted below, the weight of the 
competent evidence of record does not demonstrate the 
presence of a low back disability.  As such, no action is 
required to establish the "baseline level of severity" of 
his service-connected hypertension and the provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case. 

Service treatment records reflect that the Veteran was seen 
during service for complaints of low back pain and mechanical 
back pain.  In a May 2001 service record, the Veteran 
complained of back pain that had been ongoing for about one 
year.  The Veteran reported that he was told that his 
diagnosed flat feet could have contributed to his back pain.  
He had full ranges of motion of the thoracolumbar spine.  
Hypertonic thoracolumbar paraspinals were noted to 
percussion.  X-rays were not taken.  The diagnosis was "T/L 
spine segmental dysfunction."  

In a May 2004 joint VA and Department of Defense (DOD) fee 
basis examination that was conducted while the Veteran was 
still in active duty service, the Veteran complained that his 
low back ached after a prolonged period of standing; however, 
he denied any prolonged or severe episodes of pain, or that 
he experienced any radicular symptoms related to the back 
pain.  He reported that he had not lost any time from work 
due to his back pain.  Objectively, he had normal range of 
motion of the thoracolumbar spine.  His range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis or 
signs of intervertebral disc syndrome.  X-rays showed a 
normal lumbosacral spine.  Overall, VA examination of the 
spine was within normal limits.  The examiner noted there was 
no clear pathology to render a diagnosis of the low back 
disorder. 

Given its review of the record, the Board finds that service 
connection for the claimed low back disorders is simply not 
warranted because the weight of the evidence demonstrates no 
current disability of the low back.  The Board finds the May 
2004 VA/DOD (fee basis) examination report, which reflects no 
current low back disability, to be more probative on the 
question of current low back disability than the previous in-
service May 2001 diagnosis of thoracolumbar spine segmental 
dysfunction.  The May 2001 treatment entry reflects that the 
Veteran was seen in a chiropractic clinic.  He reported no 
back injury in service, only a one year history of insidious 
onset of low back pain, and low back pain with running and 
standing.  X-rays were not taken.  The May 2004 VA 
examination report was conducted by a M.D., was conducted 
later in time, was based on a thorough and accurate history, 
was based on clinical testing that included range of motion 
testing and x-rays, and included the VA examiner's reasoning 
that there was no clear pathology upon which to render a 
diagnosis. 

As distinguished from the Court's holding in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), a disability has not been 
shown at any time in this case from the date the Veteran 
filed in VA compensation claim in May 2004 to the present.  
Only a history that included a diagnosis in May 2001 is 
indicated.  Moreover, in this case, the Board has 
specifically weighed the conflicting competent evidence to 
reach the finding that the Veteran does not have a low back 
disability.  

In this regard, while the Veteran reports symptoms affecting 
the low back, primarily ache following prolonged standing, 
the weight of the competent evidence demonstrates that the 
Veteran does not have a current low back disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
record demonstrates the Veteran has subjective complaints of 
low back pain for which service connection cannot be granted.  
It is not shown to cause any employment impairment or 
functional impairment.  

The Board has specifically considered the Veteran's lay 
statements regarding low back symptomatology.  While the 
Veteran is certainly competent to report symptoms capable of 
lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis of low back disability that accounts for his 
reports of low back aches or pain.  Accordingly, his lay 
opinion does not constitute competent medical evidence on the 
question of diagnosis of current disability, and lacks 
probative value on the question of diagnosis of current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a low back disorder, to include as secondary 
to the service-connected bilateral pes planus, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
  

ORDER

An initial evaluation of 10 percent, but not higher, for the 
service-connected bilateral pes planus, is granted.

Service connection for a low back disorder, to include as 
secondary to the service-connected bilateral pes planus, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


